McMurray, Presiding Judge.
Defendant was tried before a jury and found guilty of trafficking in heroin. This appeal followed. Held:
Defendant contends there is insufficient evidence linking him to heroin found in a room in which he was apprehended. This contention is without merit.
A confidential police informant purchased heroin at an apartment in which defendant rented a room. Armed with this information and a search warrant, law enforcement officers raided the apartment and found defendant and two other persons in a bedroom of the apartment. Defendant was standing next to a bed which supported a plate containing over four grams of a mixture containing heroin. Five loaded handguns, drug paraphernalia, items used in the business of trafficking heroin and over $1,000 in United States currency were also found on the bed. This evidence and evidence that the heroin, money, drug paraphernalia, items used in the business of selling heroin and weapons were within arm’s reach of defendant, authorizes the jury’s finding that defendant is guilty, beyond a reasonable doubt, of trafficking in heroin. OCGA § 16-13-31 (b); Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Nelson v. State, 197 Ga. App. 898 (1) (399 SE2d 748).

Judgment affirmed.


Sognier, C. J., and Cooper, J., concur.